                Case 2:20-cv-00542-JCC Document 26 Filed 05/29/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    AHERN RENTALS, INC.,                               CASE NO. C20-0542-JCC
10                           Plaintiff,                  MINUTE ORDER
11              v.

12    TRAVIS MENDENHALL, an individual, and
      EQUIPMENTSHARE.COM INC., a Delaware
13    corporation,
14                           Defendants.
15

16           The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18           This matter comes before the Court on the parties’ stipulation and proposed order (Dkt.
19   No. 23) to withdraw Defendant EquipmentShare.com’s motion to dismiss (Dkt. No. 17). Having
20   thoroughly considered the stipulation and the relevant record, the Court hereby ORDERS as
21   follows:
22      1. Defendant EquipmentShare.com’s pending motion to dismiss (Dkt. No. 17) is withdrawn
23           as moot; and
24      2. Defendant EquipmentShare.com shall file its response to Plaintiff’s first amended
25           complaint no later than June 5, 2020.
26      //

     MINUTE ORDER
     C20-0542-JCC
     PAGE - 1
            Case 2:20-cv-00542-JCC Document 26 Filed 05/29/20 Page 2 of 2




 1        DATED this 29th day of May 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0542-JCC
     PAGE - 2
